Ames, J.
Upon a petition that Foster Street, in the town of Brighton, should be altered and widened, the selectmen in September, 1878, adjudged that common convenience and necessity required that the way should be altered “by widening.” They thereupon proceeded to lay out certain alterations “ for the purpose of widening said street,” and awarded damages to the several owners of lands taken for the purpose; and the location, widening and alteration, were duly accepted by the town. The reference in the order to a plan filed in the town clerk’s office is only to show the “ several' locations and the amounts of land taken from each of the owners.” It does not appear that any change whatever was made or contemplated in these proceedings, in the grade of the street, or that the damages awarded included any compensation to such owners other than for the value of the land actually taken.
After the annexation of Brighton to the city of Boston, in June, 1874, the board of aldermen of Boston proceeded to establish the grade of the same street, “ as shown upon a plan and profile drawn by the city surveyor, dated May 1, 1874.” , In pursuance of the vote of the board, the street was finished upon the proposed grade in September, 1874, and the petitioner presented his claim for damages in the course of that month. It appears to us that this action on the part of the city was a new and independent proceeding, and that the damages claimed in the present petition do not include compensation for changes in the surface of the street injurious to the landowner, necessary to and contemplated in the original widening, or new location or alteration. The case falls exactly within the rule laid down in Snow v. Provincetown, 109 Mass. 123, and is entirely consistent with the decisions in Ryan v. Boston, 118 Mass. 248, and Geraghty v. Boston, 120 Mass. 416, which are relied upon by the respondent. Exceptions overruled.